      Case 1:20-cv-00302-PGG-SDA Document 17 Filed 05/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Jose Israel Cruz,                                                         5/20/2020

                                 Plaintiff,
                                                             1:20-cv-00302 (PGG) (SDA)
                     -against-
                                                             ORDER
 La Nueva Sabrosura Restaurant, Inc., et al.,

                                 Defendants.




STEWART D. AARON, United States Magistrate Judge:

       No later than Friday, June 19, 2020, Plaintiff shall file an Order to Show Cause for default

judgment in accordance with Judge Gardephe’s Individual Rules of Practice.

SO ORDERED.

DATED:         New York, New York
               May 20, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
